Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Sept. 13, 2021 has been entered. Claims 1-6 and 8-16, 18-21 remain pending in the application.                
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Walrand (US 2019/0001560) in view of Philippi et al. (US 2009/0068376).
Regarding claim 1, Walrand discloses that, as illustrated in Fig. 1, a powdered build material supply system for additive manufacturing, the system comprising: 
a supply deck (Fig. 1, one portion of the working plane 2) adjacent to a separate work area (Fig. 1, item 5 (a target surface 5 ([0048], line 13)); 
a dispenser (Fig. 1, the injector 9) to dispense a ribbon of powdered build material (Fig. 1, a line L of powder, [0060], lines 1-2 from bottom) on to the supply deck adjacent to an edge of the work area (as shown in Fig. 1); 

However, Walrand does not explicitly disclose an energy bar with the spreader to heat the ribbon of powdered build material before the spreader moves the build material to the work area from the supply deck. In the same field of endeavor, additive manufacturing, Philippi discloses that, as illustrated in Figs. 1-2, a recoater 8 (i.e. a carriage) is provided for applying a layer of a powder material to be solidified onto the surface of the support 2 ([0021], lines 13-15). The recoater heater 20 is integrated in the blades 21a and 21b. The heating of the recoater consists of two heating wires 20a and 20b extending in the inside of the blades 21a and 21b ([0028], lines 1-4). Through the thermal contact of the powder material 27 with the heated blades 21a and 21b, in particular with the lower side of the blades, as well as with the grid of A used for the laser sintering ([0031], lines 1-6 from bottom). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walrand to incorporate the teachings of Philippi to provide an energy bar (or a heater) with the spreader to heat the ribbon of powdered build material before the spreader moves the build material to the work area from the supply deck. Doing so would reduce the time consumption to build three-dimensional objects.
Regarding claim 3, Walrand discloses that, in the system the dispenser is movable over the supply deck to dispense a ribbon of powdered build material in a volume sufficient to completely cover the work area with powdered build material (i.e. Thus, when the receiving slide 8 is in a deployed position, the injector 9 having dispensed powder over its receiving surface 11, the longitudinal movement of the spreading device 6 makes it possible to spread powder from the receiving slide 8 over at least a portion of the target surface 5 ([0061]); For one of ordinary skilled in the art, it is obvious that the spreading device 6 makes it possible to spread powder to completely cover the target surface 5 if needed ).
Regarding claim 16.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Walrand (US 2019/0001560) and Philippi et al. (US 2009/0068376) as applied to claim 1 above, further in view of Colin et al (US 2015/0321255).
Regarding claim 2, Walrand does not disclose the spreader comprises a roller on a carriage to spread the powdered build material to the work area from the supply deck. Philippi discloses that, as illustrated in Fig. 1-2, a recorder 8 (i.e. a carriage) is provided for applying a layer of a powder material to be solidified onto the surface of the support 2 ([0021], lines 13-15). However, the combination does not disclose a roller. In the same field of endeavor, 3D printing, Colin discloses that, a roller 30 for transferring the powder from the bin 70 and spreading a first layer 10 of the powder on a build support 80 ([0055]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walrand to incorporate the teachings of Philippi and Colin to provide a roller on a carriage to spread the powdered build material to the work area. Doing so would reduce the time consumption to build three-dimensional objects.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Walrand and Philippi et al. as applied to claim 1 above, further in view of Eisaku (JP2006205456, English translation provided).
Regarding claim 4, Walrand in the combination discloses the system for additive manufacturing. However, Walrand does not explicitly disclose the structures of the powder dispenser. In the same field of endeavor, powder supply for additive manufacturing, Eisaku discloses that, as illustrated in Fig. 1, on the other hand, in accordance with the above-
Eisaku does not mention the gap being small enough to choke the flow of the powdered build material from the dispenser to the supply deck when the dispenser is stationary over the supply deck.
 For one of ordinary skilled in the art, it is obvious and well known that, in powder technology, the flow of particles (or granular materials) under gravity is majorly based on the angle of repose. Just like the illustration in Fig. 1 in the teachings of Eisaku, the gap h of the blade 37 controls how far the powder 24 flowing out when the receptacle is stationary. There is no invention of the small gap to choke the flow of powdered build material. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walrand to incorporate the teachings of Eisaku to provide that the dispenser is movable over the supply deck to dispense 
Regarding claim 5, Walrand discloses the system for additive manufacturing. However, Walrand does not explicitly disclose a receptacle of the powder dispenser. Eisaku discloses that, as illustrated in Figs. 2-4, on the other hand, the powder spraying head 22 has a rear end portion connected to the flexible hose 23 and a powder spraying nozzle 32 having a rectangular powder discharge port 31 at the front end portion (lower end portion), and a flow inside the powder spraying nozzle 32. An opening/closing valve 33 that opens and closes the passage, and a pair of leveling blades 36 and 37 that are independently lifted and lowered by solenoids 34 and 35 attached to the powder spraying nozzle 32 are provided. The powder-dispersing head 22 is horizontally movably supported by a pair of guide rail 38 provide above the stacking area A ([0013], lines 1-7). In other words, the space between the rear end portion and the front end portion is formed a receptacle to hold powder. Eisaku discloses that, in this case, the height of the gap 41, that is, the step h between the leveling blades 36 and 37 has the same value as the thickness of the thin layer 39 to be formed ([0016], lines 7-8). Thus, Eisaku discloses that, in the system the dispenser is movable over the supply deck to dispense the ribbon of powdered build material, the movable dispenser including a receptacle to hold powdered material and an opening along a bottom part of the receptacle through which powdered build material may be dispensed from the dispenser. Eisaku does not mention the gap being small enough to choke the flow of the powdered build material from the dispenser to the supply deck when the 
For one of ordinary skilled in the art, it is obvious and well known that, in powder technology, the flow of particles (or granular materials) under gravity is majorly based on the angle of repose. Just like the illustration in Fig. 1 in the teachings of Eisaku, the gap h of the blade 37 controls how far the powder 24 flowing out when the receptacle is stationary. There is no invention of the small gap to choke the flow of powdered build material.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walrand to incorporate the teachings of Eisaku to provide that the dispenser is movable over the supply deck to dispense the ribbon of powdered build material in a thickness corresponding to a gap between a blade on the dispenser and the supply deck.  Doing so would be possible to have that the thin layer of powder is uniformly sprayed, as recognized by Eisaku ([0004]).	
Claims 6, 8-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Walrand (US 2019/0001560) in view of Eisaku (JP2006205456, English translation provided).
 Regarding claims 6 and 18, Walrand discloses that, as illustrated in Fig. 1, a powdered build material supply system for additive manufacturing, the system comprising: a supply deck (Fig. 1, one portion of the working plane 2) adjacent to a separate work area (Fig. 1, item 5 (a target surface 5 ([0048], line 13)); a dispenser (Fig. 1, the injector 9) to dispense a ribbon of powdered build material (Fig. 1, a line L of powder, [0060], lines 1-2 from bottom) on to the supply deck adjacent to an edge of the work area (as shown in Fig. 1); and a spreader (Fig. 1, a device 6 for spreading a powder as shown in Fig. 1) to spread powdered build material from the 
However, Walrand does not explicitly disclose that an opening (of the movable receptacle) through which powdered build material may be dispensed from the receptacle to the supply deck in a ribbon along and outside of an edge of the separate work area; and further comprising a wiping blade to wipe a surface of the supply deck under the receptacle when the receptacle is moving over the surface.
In the same field of endeavor, powder supply for additive manufacturing, Eisaku discloses that, as illustrated in Figs. 1-4, an article for dispensing powered build material for additive manufacturing, the article comprising: a movable receptacle to hold powered build material (Fig. 1, moveable spray head 22, P0013); an opening (Fig. 1, item 31) through which powdered build material may be dispensed from the receptacle; a metering blade along the 
Eisaku discloses that, as illustrated in Fig. 5, the receptacle movable over a supply deck (Fig. 5, item B) that is adjacent to a separate work area (Fig. 5, item A) where objects (Fig. 5, item S) are formed from the powdered build material (for example one thin layer 5 in Fig. 5), the receptacle movable over the supply deck along and outside of an edge of the work area (as shown); an spreader (Fig. 5, item 3) to move the powdered build material from the supply deck to the work area and spread the powdered build material in a layer over the work area (as shown).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walrand to incorporate the 
Regarding claim 8, Walrand does not explicitly disclose a metering blade attached to the receptacle. Eisaku discloses that, in the article the wiping blade (Fig. 1, item 36) forms one side of the receptacle defining an exposed planar edge to contact the surface under the receptacle; and the metering blade (Fig. 1, item 37) forms another side of the receptacle with an exposed edge offset from the planar edge formed by the wiping blade to form a gap between the edge of the metering blade and the surface under the receptacle In this case, the height of the gap 41, that is, the step h (i.e. an offset) between the leveling blades 36 and 37 has the same value as the thickness of the thin layer 39 to be formed  ([0016], lines 1-8); Eisaku discloses that, further, minute projections 39a are often generated on the upper surface of the previously formed sintered layer 39L, but these projections 39a are crushed by the first leveling blade 36 (i.e. the wiping blade) preceding in the powder dispersion direction F ([0016], lines 1-4 from bottom)).
Eisaku discloses that, as illustrated in Fig. 5, the receptacle movable over a supply deck (Fig. 5, item B) that is adjacent to a separate work area (Fig. 5, item A) where objects (Fig. 5, item S) are formed from the powdered build material (for example one thin layer 5 in Fig. 5), the receptacle movable over the supply deck along and outside of an edge of the work area (as 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walrand to incorporate the teachings of Eisaku to provide that a metering blade along the opening to layer powdered build material dispensed from the receptacle. Doing so would be possible to have that the thin layer of powder is uniformly sprayed.
Regarding claim 9, Walrand does not explicitly disclose that the gap is small enough to choke the flow of powdered build material through the opening on to the surface under the receptacle. Eisaku discloses the gap to allow powder flowing out the receptacle. However, Eisaku does not mention the gap being small enough to choke the flow of the powdered build material from the dispenser to the supply deck when the dispenser is stationary over the supply deck.  
For one of ordinary skilled in the art, it is obvious and well known that, in powder technology, the flow of particles (or granular materials) under gravity is majorly based on the angle of repose. Just like the illustration in Fig. 1 in the teachings of Eisaku, the gap h of the blade 37 controls how far the powder 24 flowing out when the receptacle is stationary. There is no invention of the small gap to choke the flow of powdered build material. 
Regarding claim 10, Walrand does not explicitly disclose the metering blade and the wiping blade. Eisaku discloses that, as illustrated in Fig. 1, in the article the metering blade (e.g. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walrand to incorporate the teachings of Eisaku to provide that the metering blade and the wiping blade are oriented parallel to one another . Doing so would be possible to have that the thin layer of powder is uniformly sprayed.
Regarding claim 11, Walrand does not explicitly disclose the metering blade and the wiping blade. Eisaku discloses that, as illustrated in Fig. 1, in the article the metering blade (e.g. the first leveling blade 37) forms a trailing edge when the receptacle is moving in a first direction (i.e. the direction F as shown in Fig. 1); the wiping blade (e.g. the second leveling blade 36) forms a leading edge when the receptacle is moving in the first direction; the wiping blade forms a trailing edge when the receptacle is moving in a second direction opposite the first direction (i.e. the direction F’ as shown in Fig. 1); and the metering blade forms a leading edge when the receptacle is moving in the second direction.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walrand to incorporate the teachings of Eisaku to provide the metering blade and the wiping blade. Doing so would be possible to have that the thin layer of powder is uniformly sprayed.
Regarding claims 12-13, Walrand does not explicitly disclose the metering blade includes an irregular edge. Eisaku discloses that, as illustrated in Fig. 4, in the article the metering blade 
Eisaku discloses the claimed invention except for having the metering blade including an irregular edge such as having a shape of teeth to roughen a surface of the ribbon. It would have been obvious to one of ordinary skill in the art at the time the invention was made to Eisaku, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape of an edge of the metering blade for the purpose of providing multiple choices of design.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walrand to incorporate the teachings of Eisaku to provide the metering blade having an irregular edge such as having a shape of teeth to roughen a surface of the ribbon. Doing so would be possible to have that the thin layer of powder is uniformly sprayed.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Walrand (US 2019/0001560) in view of Philippi et al. (US 2009/0068376).
Regarding claim 14, Walrand discloses that, as illustrated in Fig. 1, a process for additive manufacturing, comprising: dispensing a ribbon of powdered material on to a surface; and spreading the ribbon of powdered build material over a work area (i.e. the machine 1 additionally comprises a device 6 for spreading a powder layer (i.e. a ribbon of powder), mounted in movable fashion in the chamber with respect to the working plane 2 following at least the longitudinal axis X ([0050], lines 1-4); The machine furthermore comprises a system 7 
However, Walrand does not explicitly discloses that the ribbon of powdered build material is heated. In the same field of endeavor, additive manufacturing, Philippi discloses that, as illustrated in Figs. 1-2, a recorder 8 (i.e. a carriage) is provided for applying a layer of a powder material to be solidified onto the surface of the support 2 ([0021], lines 13-15). The recoater heater 20 is integrated in the blades 21a and 21b. The heating of the recoater consists of two heating wires 20a and 20b extending in the inside of the blades 21a and 21b ([0028], lines 1-4). Through the thermal contact of the powder material 27 with the heated blades 21a and 21b, in particular with the lower side of the blades, as well as with the grid of heating wires 23 it is preheated prior to applying onto the building area 5 to temperatures close to a working temperature TA used for the laser sintering ([0031], lines 1-6 from bottom). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walrand to incorporate the teachings of Philippi to provide an energy bar (or a heater) with the spreader to heat the ribbon of powdered build material before the spreader moves the build material to the work area from 
Regarding claim 15, Walrand discloses, as illustrated in Fig. 1, in the process dispensing the ribbon of powdered build material comprising moving a dispenser (Fig. 1, item 9) over the surface while releasing powdered build material (as shown in Fig. 1) adjacent to the work area (Fig. 1, item 5) to form the ribbon of powdered build material.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eisaku and Walrand (US 2019/0001560) as applied to claim 6 above, further in view of Philippi.
Regarding claims 19-20, the combination does not explicitly disclose a heater with the spreader to heat the ribbon of powdered build material before the spreader moves the build material to the work area. Philippi discloses that, as illustrated in Figs. 1-2, a recorder 8 (i.e. a carriage) is provided for applying a layer of a powder material to be solidified onto the surface of the support 2 ([0021], lines 13-15). The recoater heater 20 is integrated in the blades 21a and 21b. The heating of the recoater consists of two heating wires 20a and 20b (two energy bars) extending in the inside of the blades 21a and 21b ([0028], lines 1-4). Through the thermal contact of the powder material 27 with the heated blades 21a and 21b, in particular with the lower side of the blades, as well as with the grid of heating wires 23 it is preheated prior to applying onto the building area 5 to temperatures close to a working temperature TA used for the laser sintering ([0031], lines 1-6 from bottom). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Walrand and Philippi et al. as applied to claim 14 above, further in view of Eisaku.
Regarding claim 21, the combination does not disclose the process comprises flattening an upper surface of the ribbon of powdered build material when dispensing the ribbon of powdered build material. Eisaku discloses that, as illustrated in Fig. 1, the blades 36 and 37 are applied to flat an upper surface of the ribbon of powdered build material when dispensing the ribbon of powdered build material. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Eisaku to provide flattening an upper surface of the ribbon of powdered build material when dispensing the ribbon of powdered build material. Doing so would be possible to dispense a uniform layer of build material on the surface of the supply deck.    
Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered.
Regarding arguments in claim 1 that the teachings of Philippi cannot be equated with the claimed subject matter, it is not persuasive. In the claimed language of “an energy bar with the spreader to heat the ribbon of powered build material”, both ‘an energy bar’ and ‘heat’ are broad concepts. There is no any ‘irradiate’ in the claimed language in claim 1. Further, in the 
Regarding arguments in claim 1 that if the heating wires in the heated blades of Philippi were used in the system of Walrand, the result would not meet the terms of claim 1 because the arrangement cannot heat the build material before it is spread, it is not persuasive. As illustrated in Fig. 2 of the teachings of Philippi, the powder material 27 is heated by the heater 21a and 21b (or heated blades) before it is applied to the work area. 
Regarding arguments in claims 4 and 5 that there is no teaching or suggestion in the cited references of “a gap between a blade on the dispenser and the supply deck, the gap being small enough to choke the flow of powdered build material from the dispenser to the supply deck when the dispenser is stationary over the supply deck”, it is not persuasive. For one of ordinary skilled in the art, it is obvious and well known that, in powder technology, the flow of particles (or granular materials) under gravity is majorly based on the angle of repose. There is no invention of the small gap to choke the flow of powdered build material in claims 4-5.   
Regarding arguments in claim 6 (including claim 17) that there is no reason, apart from impermissible hindsight, to propose adding the solenoid-driven leveling blades of Eiasku meant to form a layer of material in a work area, it is not persuasive. Walrand discloses the ribbon of build material (as shown in Fig. 1. Item L) prepared to be spread on the work area. Eisaku discloses a wiping blade to wipe a surface of powder material under the reservoir in the 3D printing. For one of ordinary skilled in the art, it would have been obvious to have modified 
Regarding arguments in claim 17 (now in claim 6) Eisaku does not disclose a wiping blade to wipe a surface of the supply deck under the receptacle when the receptacle is moving over the surface, it is not persuasive.
Eisaku discloses that, as illustrated in Figs. 1-4, an article for dispensing powered build material for additive manufacturing, the article comprising: a movable receptacle to hold powered build material (Fig. 1, moveable spray head 22, P0013); an opening (Fig. 1, item 31) through which powdered build material may be dispensed from the receptacle; a metering blade along the opening to layer powdered build material dispensed from the receptacle on a surface under the receptacle when the receptacle is moving over the surface (the leveling blade 37 as moving in F direction as shown in Fig. 1); and a wiping blade to wipe a surface under the receptacle when the receptacle is moving over the surface.
 Eisaku discloses that, as illustrated in Fig. 5, the receptacle movable over a supply deck (Fig. 5, item B) that is adjacent to a separate work area (Fig. 5, item A) where objects (Fig. 5, item S) are formed from the powdered build material (for example one thin layer 5 in Fig. 5), the receptacle movable over the supply deck along and outside of an edge of the work area (as shown); an spreader (Fig. 5, item 3) to move the powdered build material from the supply deck to the work area and spread the powdered build material in a layer over the work area (as shown). 
Regarding arguments in claim 14 that the references of Walrand and Philippi do not disclose heating the ribbon of build material, it is not persuasive. Walrand discloses the ribbon 
Regarding arguments in claim 21 that to be fair, Eisaku discloses flattening a layer of build material in a work area and does not teach ‘flattening an upper surface of the ribbon of powdered build material’, it is not persuasive. Walrand discloses the ribbon of build material (as shown in Fig. 1. Item L) prepared to be spread on the work area. Thus, Applicant didn’t disclose the concept of the ribbon of build material prepared to be spread on the work area. Walrand already realizes the importance of flatness (ribbon as shown in Fig. 1) of build material in the supply deck. Eisaku discloses that, as illustrated in Fig. 1, the blades 36 and 37 are applied to flat an upper surface of the ribbon of powdered build material when dispensing the ribbon of powdered build material. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Eisaku to provide flattening an upper surface of the ribbon of powdered build material when dispensing the ribbon of powdered build material. Doing so would be possible to dispense a uniform layer of build material on the surface of the supply deck. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742